Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 1 of 29 Page ID #:6360




     1 QUINN EMANUEL URQUHART & SULLIVAN LLP
       Zachariah Summers (SBN 255284)
     2 zachsummers@quinnemanuel.com
       Miles D. Freeman (SBN 299302)
     3 milesfreeman@quinnemanuel.com
       865 S. Figueroa St., 10th Floor
     4 Los Angeles, California 90017
       Telephone: (213) 443-3000
     5 Facsimile: (213) 443-3100
    6 Raymond N. Nimrod (admitted pro hac vice)
      raynimrod@quinnemanuel.com
    7 Richard W. Erwine (admitted pro hac vice)
      richarderwine@quinnemanuel.com
    8 51 Madison Ave., 22nd Floor
      New York, NY 10010
    9 Telephone: (212) 849-7000
      Facsimile: (212) 849-7100
   10
      Attorneys for Defendant VIZIO, INC.
   11
   12                       UNITED STATES DISTRICT COURT
   13                     CENTRAL DISTRICT OF CALIFORNIA
   14                             SOUTHERN DIVISION
   15 POLARIS POWERLED                     Case No. 8:18-cv-01571-JVS-DFM
      TECHNOLOGIES, LLC
   16                                      VIZIO, INC.’S REPLY CLAIM
                   Plaintiff,              CONSTRUCTION BRIEF
   17
           v.                              Date: October 24, 2019
   18
      VIZIO, INC.                          Time: 3:00 PM
   19
                   Defendant.              Place: Courtroom 10C
   20
                                           Judge: Honorable James V. Selna
   21
   22
   23
   24
   25
   26
   27
   28
                                                                  Case No. 8:18-cv-01571-JVS-DFM
                                              VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 2 of 29 Page ID #:6361




     1                                        TABLE OF CONTENTS
                                                                                                                         Page
     2
     3 I.     INTRODUCTION ............................................................................................. 1
     4 II.    BACKGROUND & SUMMARY OF THE ISSUES........................................ 1
     5        A.       Polaris’s “Overview of the ’117 Patent” Is Misleading.......................... 1
     6        B.       Polaris’s Expert is Not a Person of Ordinary Skill in the Art and
                       Lacks Any Relevant Experience with the Technology........................... 3
     7
              C.       Polaris’s Assertion that VIZIO Did Not Disclose Its
     8                 Indefiniteness Theories Prior To Briefing Is Baseless ........................... 4
     9 III.   ARGUMENT .................................................................................................... 5
   10         A.       Claims 1, 14, 15: The Proper Reference for “Ambient Light” Is
                       The “Visible Display” ............................................................................. 5
   11
              B.       Claim 1: Polaris Provides No Evidence That “Configured To”
   12                  Should Be Construed to Include An Implementation In Software
                       For All Components ................................................................................ 7
   13
              C.       Polaris Ignores All Evidence Contrary to Its “Dark Level Bias”
   14                  Construction .......................................................................................... 12
   15                  1.       Alternatively, to the Extent the “Dark Level Bias” Term in
                                Claim 1 is a Value, It is Indefinite Because There Is No
   16                           Recited Structure for Performing the Claimed Function............ 17
   17                  2.       Alternatively, to the Extent the “Dark Level Bias” Term in
                                Claim 1 is a Circuit Component, It Is Indefinite Because
   18                           Claim 1 Would Conflict with Its Dependents ............................ 18
   19         D.       Claims 1, 15: Polaris Identifies No Intrinsic Evidence Providing
                       Guidance On the Meaning of “Approximately Zero,” Because
   20                  There Is None ........................................................................................ 19
   21 IV.     CONCLUSION ............................................................................................... 25
   22
   23
   24
   25
   26
   27
   28

                                                                 -i-                   Case No. 8:18-cv-01571-JVS-DFM
                                                                   VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 3 of 29 Page ID #:6362




     1                                      TABLE OF AUTHORITIES
     2                                                                                                          Page
     3
                                                            Cases
     4
         Amgen, Inc. v. Chugai Pharm. Co.,
     5        927 F.2d 1200 (Fed. Cir. 1991) ....................................................................... 24
    6 Berkheimer v. HP Inc.,
             881 F.3d 1360 (Fed. Cir. 2018) ....................................................................... 20
    7
      Forest Labs., Inc. v. Teva Pharm. USA, Inc.,
    8        716 Fed. Appx. 987 (Fed. Cir. 2017) .............................................................. 18
    9 GE Lighting Sols., LLC v. Lights of Am., Inc.,
             663 Fed. Appx. 938 (Fed. Cir. 2016) .............................................................. 25
   10
      Geodynamics, Incorporated v. Dynaenergetics US, Inc.,
   11        2016 WL 6217181 (E.D. Tex. Oct. 25, 2016)................................................. 20
   12 Infinite Computer Prod., Inc. v. Oki Data Americas, Inc.,
             2019 WL 2422597 (D. Del. June 10, 2019) .................................................... 14
   13
      Inpro II Licensing, S.A.R.L. v. T-Mobile USA, Inc.,
   14        450 F.3d 1350 (Fed. Cir. 2006) ......................................................................... 3
   15 Interval Licensing LLC v. AOL, Inc.,
             766 F.3d 1364 (Fed. Cir. 2014) ....................................................................... 25
   16
      Loyalty Conversion Systems Corp. v. American Airlines, Inc.,
   17        2014 WL 4352489 (E.D. Tex. Sept. 2, 2014) ........................................... 18, 19
   18 Max Blu Technologies, LLC v. Cinedigm Corp.,
             2016 WL 3688801 (E.D. Tex. July 12, 2016) ................................................. 24
   19
      MONKEYmedia, Inc. v. Apple, Inc.,
   20        2015 WL 4758489 (W.D. Tex. Aug. 11, 2015) .............................................. 18
   21 Nazomi Communications, Inc. v. Arm Holdings, PLC,
             403 F3d 1364 (Fed. Cir. 2005) .......................................................................... 3
   22
      Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd.,
   23        476 F.3d 1321 (Fed. Cir. 2007) ....................................................................... 24
   24 Phillips v. AWH Corp.,
             415 F.3d 1303 (Fed. Cir. 2005) ................................................................... 3, 23
   25
      Polygroup Limited MCO v. Willis Electric Company, Ltd,
   26        758 Fed. Appx. 943 (Fed. Cir. 2019) .............................................................. 23
   27 Power Integrations, Inc. v. ON Semiconductor Corp.,
             2018 WL 5603631 (N.D. Cal. Oct. 26, 2018) ................................................. 17
   28

                                                               -ii-                  Case No. 8:18-cv-01571-JVS-DFM
                                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 4 of 29 Page ID #:6363




     1 Radware Ltd. v. A10 Networks, Inc.,
             2014 WL 1572644 (N.D. Cal. Apr. 18, 2014) ............................................ 8, 11
     2
       Seoul Semiconductor Co. Ltd. v. Nichia Corp.,
     3       596 F.Supp.2d 1005 (E.D. Tex. 2009) .............................................................. 3
     4 Sinorgchem Co. Shandong v. Int’l Trade Com’n,
             511 F.3d 1132 (Fed. Cir. 2007) ......................................................................... 3
     5
       SIPCO, LLC, v. ABB, Inc.,
     6       2012 WL 3112302 (E.D. Tex. July 30, 2012) ................................................. 11
     7 Teva Pharm. USA, Inc. v. Sandoz, Inc.,
             789 F.3d 1335 (Fed. Cir. 2015) ....................................................................... 14
     8
     9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                              -iii-                  Case No. 8:18-cv-01571-JVS-DFM
                                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 5 of 29 Page ID #:6364




     1 I.     INTRODUCTION
     2        Defendant VIZIO, Inc. (“VIZIO”) hereby submits its reply claim construction
     3 brief for the nine terms at issue from U.S. Patent No. 8,223,117 (the “’117 patent”).
     4 The parties did not propose briefing any terms from U.S. Patent No. 7,239,087 as
     5 part of this process, though they did identify terms for construction.
     6 II.    BACKGROUND & SUMMARY OF THE ISSUES
     7        A.     Polaris’s “Overview of the ’117 Patent” Is Misleading
     8        As an initial matter, Polaris provides an “Overview of the ’117 Patent” that is
     9 incorrect in ways that are particularly relevant to disputes between the parties and
   10 demonstrate the significant issues with Polaris’s positions.
   11         For instance, while Polaris’s Overview discusses aspects of three
   12 embodiments that purportedly refer to “dark level bias” as a “value,” it is notable
   13 that Polaris never mentions the aspects of those same embodiments, as well as other
   14 portions of the specification and prosecution history, that refer to “dark level bias”
   15 as a component. Polaris’s citation of portions of the specification referring to “dark
   16 level bias” as a “value” is thus beside the point. VIZIO’s indefiniteness argument is
   17 based in part on this conflict in the specification, which sometimes refers to “dark
   18 level bias” as a value and other times refers to it as a component.
   19         Polaris’s Overview simply ignores the substantial conflicting intrinsic
   20 evidence characterizing the “dark level bias” as a component of the claimed circuit,
   21 not a “value.” As just one example, the specification describes the “dark level bias
   22 circuit [as] maintain[ing] the brightness control signal above a predetermined
   23 level….” Ex. 1 at 2:54-61 (emphasis added). Similarly, the applicant referred to a
   24 dark level bias “circuit” during prosecution when referring to the claim limitation in
   25 question and distinguishing the prior art: “Thus, in an embodiment, the dark level
   26 bias circuit ensures a predefined (or minimum) brightness in total ambient darkness,
   27 which is not a boost factor” as taught in the prior art. Ex. 2 at POLARIS_0000435
   28 (emphasis added).

                                                  -1-                   Case No. 8:18-cv-01571-JVS-DFM
                                                    VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 6 of 29 Page ID #:6365




     1        That Polaris summarized the patent at length but remained utterly silent as to
     2 this conflicting evidence is a glaring omission. Polaris has no way to resolve the
     3 conflicting evidence that a person of ordinary skill in the art would face, but instead
     4 cherry-picks evidence in support of its construction.
     5        Not stopping there, Polaris also ignores the lack of any evidence supporting
     6 its explanation of what constitutes “approximately zero” ambient light.                 For
     7 instance, Polaris states throughout its Overview that an ambient light level which is
     8 “approximately zero” occurs “in complete darkness” or “total ambient darkness”—
     9 an absolute value. Polaris’s Opening Brief (“Br.”) at 3. But that is not what is
   10 recited in claims 1 and 15: the applicant sought to change the scope of the invention
   11 by using the term “approximately.” Elsewhere Polaris characterizes “approximately
   12 zero” as “when the ambient light level is very low” or when there is “an absence of
   13 any appreciable ambient light.” Id. at 12; Dkt. 106-1 (Balakrishnan Decl.) at ¶ 43
   14 (emphasis added). But Polaris’s Overview (and the rest of its brief) cites no actual
   15 intrinsic evidence providing guidance to determine when the ambient light level is
   16 “very low” or not “appreciable,” such that the brightness of a display must be
   17 maintained.
   18         Polaris refers in the Overview to the specification’s reference to “total
   19 ambient darkness,” but this does not resolve the scope of the actual claim language.
   20 The applicant expressly chose “approximately zero” when amending to overcome
   21 the prior art, not “total ambient darkness.” See Ex. 2 at POLARIS_0000429 (Jan.
   22 23, 2012 Response to Office Action). Thus, when the applicant chose to describe
   23 the ambient light level at which the display’s brightness is maintained, he
   24 specifically chose to claim something different than “zero” or “total ambient
   25 darkness.” But the specification provides no guidance as to how far beyond zero an
   26 ambient light level of “approximately zero” is. The term is indefinite, and evidence
   27 relating to an absolute value only underscores the lack of any reasonable certainty as
   28 to the remaining claim scope.

                                                  -2-                  Case No. 8:18-cv-01571-JVS-DFM
                                                   VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 7 of 29 Page ID #:6366




     1          B.    Polaris’s Expert is Not a Person of Ordinary Skill in the Art and
                      Lacks Any Relevant Experience with the Technology
     2
                Another problem with Polaris’s brief is its reliance on the declaration of Dr.
     3
         Balakrishnan.    VIZIO submits that the Court can and should disregard Dr.
     4
         Balakrishnan’s declaration because he does not meet the definition of a person of
     5
         ordinary skill in the art. See Phillips v. AWH Corp., 415 F.3d 1303, 1318-19 (Fed.
     6
         Cir. 2005); Inpro II Licensing, S.A.R.L. v. T-Mobile USA, Inc., 450 F.3d 1350, 1357
     7
         (Fed. Cir. 2006). Dr. Balakrishnan lacks any experience with the actual aspects of
     8
         the technology at issue here and does not meet the only definition of a person of
     9
         ordinary skill proposed to the Court—the one proposed by VIZIO. VIZIO submits
   10
         that Dr. Balakrishnan’s testimony, which is largely conclusory to begin with, should
   11
         be given no weight at all for this reason. See Sinorgchem Co. Shandong v. Int’l
   12
         Trade Com’n, 511 F.3d 1132, 1137 n.3 (Fed. Cir. 2007).
   13
                Specifically, “[t]he inquiry into how a person of ordinary skill in the art
   14
         understands a claim term provides an objective baseline from which to begin claim
   15
         interpretation.” Phillips, 415 F.3d at 1313. Despite knowing “[t]he importance of
   16
         identifying the education and experience of one of skill in the art” for claim
   17
         construction purposes, Polaris failed to propose a definition here, thereby waiving
   18
         any argument on it.1     See Seoul Semiconductor Co. Ltd. v. Nichia Corp., 596
   19
         F.Supp.2d 1005, 1011 (E.D. Tex. 2009) (citing Nazomi Communications, Inc. v.
   20
         Arm Holdings, PLC, 403 F3d 1364, 1370-71 (Fed. Cir. 2005)). Accordingly, VIZIO
   21
         respectfully submits that the Court should adopt VIZIO’s standard, the only one
   22
         properly before the Court.
   23
                VIZIO’s proposed definition is as follows:
   24
   25
            1
   26        Polaris should not be allowed to propose a standard in its Reply Brief and
      deny VIZIO the opportunity to respond on this threshold issue that Polaris should
   27 have raised in its Opening Brief.
   28

                                                   -3-                  Case No. 8:18-cv-01571-JVS-DFM
                                                    VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 8 of 29 Page ID #:6367




     1         A person of ordinary skill in the art at the time of filing (2004) would
               have at least a bachelor’s degree in electrical engineering, physics,
     2
               optics or a related field, and at least three (3) years of further practical
     3         or educational experience working with analog circuit design, lighting
               design, and/or optical sensors.
     4
         Dr. Balakrishnan does not qualify as a person skilled in the pertinent art at issue
     5
         here. He does not have a degree in electrical engineering, physics, optics or a
     6
         related field. See Dkts. 106-1 & 106-2. Based on the information disclosed by
     7
         Polaris, it appears that Dr. Balakrishnan also has no experience in “analog circuit
     8
         design, lighting design, and/or optical sensors,” despite this being the core subject
     9
         matter addressed by ’117 patent. Id. His degrees were in computer science, and his
   10
         only disclosed work experience is in teaching computer science—areas having
   11
         nothing to do with either party’s summary of the technology.
   12
               VIZIO is the only party that has presented the Court with a standard for the
   13
         person of ordinary skill and testimony from an expert—Dr. Thomas Katona—who
   14
         meets that definition and has relevant experience. Polaris’s declaration from Dr.
   15
         Balakrishnan should be ignored.
   16
               C.    Polaris’s Assertion that VIZIO Did Not Disclose Its Indefiniteness
   17                Theories Prior To Briefing Is Baseless
   18          Polaris claims that “as of the filing of this brief, VIZIO has not disclosed to
   19 Polaris its theory of indefiniteness, which is improper.” Br. at 1-2. This is flatly
   20 untrue. The parties engaged in multiple meet and confers while compiling the Joint
   21 Claim Construction Statement. At the first meet-and-confer, Polaris did not come
   22 prepared to identify agreed-upon terms or what terms Polaris intended to propose as
   23 its top five terms for construction. Ex. 6 (8/7/2019 email). VIZIO thus told Polaris
   24 that a substantive discussion of the parties’ positions made little sense at that time.
   25 Id. Following up on this meet and confer, VIZIO specifically proposed that “once
   26 the parties have agreed on up to 10 terms to propose for construction, they can have
   27 a more focused discussion regarding the parties’ dispute over those terms, including
   28 the substance of the parties’ positions.” Ex. 6 (8/7/2019 email). VIZIO also

                                                    -4-                   Case No. 8:18-cv-01571-JVS-DFM
                                                      VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 9 of 29 Page ID #:6368




     1 confirmed again that “after the parties have identified the information required for
     2 the Joint Claim Construction Statement, we can meet to discuss the substance of
     3 the parties’ positions.” Id.
     4         VIZIO thus proposed and held a second meet and confer, during which
     5 VIZIO did, in fact, explain its substantive indefiniteness positions. Reply Summers
     6 Declaration at ¶ 4. This included the positions VIZIO set out in its Opening Brief
     7 that the dark level bias term is characterized in an irresolvably ambiguous manner in
     8 the claims, that Polaris’s position that it is a “value” renders the term indefinite, and
     9 that “approximately zero” renders the full scope of that claim term indefinite. Id.
   10 Thereafter, Polaris did not assert or complain that VIZIO had not adequately
   11 disclosed its positions—it could not.
   12 III.     ARGUMENT
   13          A.     Claims 1, 14, 15: The Proper Reference for “Ambient Light” Is
                      The “Visible Display”
   14
                    VIZIO’s Construction                        Polaris’s Construction
   15
             “light surrounding a visible display”            Plain and ordinary meaning
   16
   17          VIZIO’s construction of “ambient light” is consistent with the meaning of that
   18 term as known to a person of ordinary skill in the art. Ex. 5 (Katona Decl.) at ¶ 26-
   19 31. Based on Polaris’s opening brief, there appears to be only one disputed issue:
   20 whether the proper reference point for “ambient light” relevant to the claims is the
   21 “visual display” or the “light sensor.”
   22          For context, as set out in its Opening Brief (at 3-5), VIZIO’s construction has
   23 two aspects, both of which are consistent with the claims and specification. First,
   24 “ambient light,” as described in the claims and specification, is light surrounding the
   25 “visual display” recited in the claims—not other ambient light, such as ambient light
   26 simply present in the room not affecting the visual display. Ex. 1 at 1:27-30; id. at
   27 1:30-36. Second, “ambient light” includes light produced by the display itself. Id.
   28 at 1:24-25; Ex. 5 (Katona Decl. at ¶ 30).

                                                     -5-                  Case No. 8:18-cv-01571-JVS-DFM
                                                      VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 10 of 29 Page ID
                                 #:6369



  1         Polaris appears to take issue with only the first aspect of this construction,
  2 arguing that “ambient light,” as described in the claims and specification, is light
  3 surrounding the “light sensor,” not the “visible display.” In support, Polaris claims
  4 that VIZIO’s construction is “contrary to the claim language” and cites claim 1 (Br.
  5 at 8), which states there is a “light sensor configured to sense ambient light.”
  6 Polaris’s argument is incorrect for two reasons.
  7         First, Polaris’s argument is undone by independent claim 15, which also
  8 recites the disputed “ambient light” claim term. Claim 15 does not recite a light
  9 sensor at all, but does recite that the claimed method is for “provid[ing] ambient
 10 light correction . . .for controlling the brightness of a visible display.” Id. at cl. 15
 11 (emphasis added). It hardly makes sense to find that the plain and ordinary meaning
 12 of “ambient light” is “light around the light sensor,” as Polaris contends, when no
 13 light sensor is referenced at all in a claim reciting the same “ambient light” term. In
 14 contrast to the “light sensor” term, both claims 1 and 15 recite “a visible display.”
 15         Second, Polaris’s argument ignores the rest of claim 1, which recites that the
 16 alleged invention is directed to a “brightness control circuit with selective ambient
 17 light correction” that “control[s] the brightness level of a visible display.” Id. at cl.
 18 1. Indeed, the alleged invention of claim 1 is not directed to correcting for “the light
 19 present in the environment around the light sensor,” as Polaris claims; it is rather
 20 directed to correcting for the ambient light around the “visible display” so that its
 21 brightness level is properly maintained. The sensor is nothing more than a proxy for
 22 the display.
 23         The specification also supports finding that the relevant “ambient light level”
 24 is not the level “around the light sensor” as Polaris suggests; it is the ambient light
 25 level around the visible display. Id. at 1:27-30. This is because such ambient light
 26 “reflects off the surface of the LCD . . . which reduces the display contrast to give
 27 the LCD a washed-out appearance,” necessitating the “selective ambient light
 28 correction” for which the claims are expressly directed. Id. at 1:27-30; cls. 1, 15.

                                                -6-                   Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 11 of 29 Page ID
                                 #:6370



  1         Finally, Polaris states that VIZIO’s construction is objectionable because it
  2 could “include light on the backside of the television far from the light sensor.”
  3 Brief at 8. But that misses the point: the claim does not restrict the location of the
  4 light sensor, which could be located anywhere, including away from the visible
  5 display “on the backside of the television.” The visible display, on the other hand, is
  6 always the relevant reference point for determining the ambient light level for the
  7 purposes of the ’117 patent claims, because “selective ambient light correction” is
  8 done to “control a brightness level of a visible display,” not a light sensor. Id. at cl.
  9 1. Indeed, it would make little sense to adjust the brightness level of a display based
 10 on the ambient light near the light sensor if such ambient light being measured did
 11 not affect the visible display. Ex. 5 (Katona Decl.) at ¶¶ 30-31. That is why
 12 VIZIO’s construction specifies that the relevant ambient light is the light around the
 13 visible display.
 14         VIZIO’s construction is consistent with the understanding of a person of
 15 ordinary skill in the art (id. at ¶30),2 as well as the claims and specification. The
 16 Court should adopt it here.
 17         B.     Claim 1: Polaris Provides No Evidence That “Configured To”
                   Should Be Construed to Include An Implementation In Software
 18                For All Components
 19              VIZIO’s Construction                       Polaris’s Construction
 20          Plain and ordinary meaning               “actually programmed or implemented
 21                                                       with hardware or software to”

 22         “Configured to” is a commonly used term of art in patent drafting. See, e.g.,
 23 Radware Ltd. v. A10 Networks, Inc., 2014 WL 1572644, at *12-*13 (N.D. Cal. Apr.
 24
 25
 26     2
            Polaris’s expert, Dr. Balakrishnan, did not provide any opinion on the
    meaning of the term “ambient light” as used in the ’117 patent. As noted above, it
 27 appears he has no relevant experience in this area.
 28

                                                -7-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 12 of 29 Page ID
                                 #:6371



  1 18, 2014). As set out in VIZIO’s Opening Brief (at pages 5-9), the plain and
  2 ordinary meaning of “configured to” is context-dependent as used in patent drafting
  3 and the claims at issue here. For instance, a “hammer configured to hammer a nail”
  4 would require a context-specific construction for “configured to,” just like it does
  5 here. Polaris, however, is asking the court to apply an interpretation of “configured
  6 to” that would impact the scope of eight different claim limitations (all components
  7 modified by “configured to”) by specifying each of those eight claim limitations can
  8 be implemented in either hardware or software, absent reference to the specific
  9 context of any of those claim terms. That is incorrect and invites error: a person of
 10 ordinary skill in the art would look to the claims and specification—which in fact
 11 indicate to a person of ordinary skill in the art that only one of these eight
 12 limitations can be implemented in software—to see what configurations the patent
 13 describes to understand what “configured to” means individually for each limitation.
 14        Specifically, Polaris points to three portions of the specification (col. 2:7-10,
 15 5:35-38, and 14:9-12 (cl. 16)) to argue that “the invention of the ’117 patent can be
 16 implemented in software or hardware.” Br. at 10. But each of these portions of the
 17 specification describes only the multiplier:
 18            At column 2, lines 7-10, the patent states that “[i]n one embodiment,
 19               software algorithm can be used [sic] to multiply the light sensor output
 20               with the user selectable brightness control”;
 21            At column 5, lines 35-38, the patent states that “[t]he multiplier circuit
 22               106 can be implemented using software algorithm or analog/mixed-
 23               signal circuitry”; and
 24            At claim 16 (col. 14:9-12), the patent states that the multiplication step
 25               is “performed by a software algorithm, an analog circuit, or a mixed-
 26               signal circuit.”
 27
 28

                                               -8-                     Case No. 8:18-cv-01571-JVS-DFM
                                                   VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 13 of 29 Page ID
                                 #:6372



  1 Polaris is trying to stretch this limited disclosure of embodiments that includes a
  2 software-implemented multiplier to encompass software implementations for every
  3 other claim element via its general, context-free construction.
  4        This however is contrary to the specification. The specification indicates that
  5 the components other than the multiplier are implemented in hardware, whether the
  6 multiplier is implemented in software or in hardware. The first portion of the
  7 specification identified by Polaris describes two embodiments of the multiplier—
  8 one in software, and one in hardware. Polaris discusses the software embodiment.
  9 But the passage goes on to explain that when the multiplier is implemented via
 10 hardware (circuitry), there is “advantageously” no need for a computer processor for
 11 executing software to convert the hardware output of the other components:
 12        In another embodiment, analog or mixed-signal circuits can be used to
           perform the multiplication. Digitizing the light sensor output or
 13
           digital processing to combine the user brightness contour selection
 14        with the level of ambient lighting is advantageously not needed. The
           light sensor control system can be autonomous to a processor for a
 15
           display device (e.g., a main processor in a computer system of a LCD
 16        device).
 17 Ex. 1 at 2:9-16. Thus, this passage teaches when the multiplier is implemented in
 18 hardware, there is no need for “digitizing” or “digital processing” (i.e., computer
 19 processing) to execute software because the other elements of the system are always
 20 implemented in hardware, even when the multiplier is implemented in software.
 21        When the multiplier is implemented in software, on the other hand, the
 22 “digital processing” of the other components is required because they are always in
 23 hardware and thus have analog outputs that require conversion to digital. If it were
 24 otherwise, it would not be “advantageous” to implement the multiplier in hardware:
 25 if the other components were implemented in software, “digitizing the light sensor
 26 output or digital processing” of the user input signal would not be required to make
 27 them compatible. But the specification teaches no such embodiments; rather, it
 28 teaches that if the multiplier is implemented in hardware, no processor for software

                                               -9-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 14 of 29 Page ID
                                 #:6373



  1 is needed. This directly contradicts Polaris’s contention that every component in the
  2 ’117 patent described as “configured to” can be implemented in software. The
  3 specification teaches otherwise.
  4        Polaris further argues that the Court should adopt its construction of
  5 “configured to” because the district court in Polaris’s case against Samsung
  6 “construed ‘configured to’ in the claims of the ’117 patent at summary judgement
  7 when a dispute between the parties arose as to its meaning.” Br. at 9-10. Tellingly,
  8 however, Polaris leaves out that the “dispute between the parties” that the Samsung
  9 court resolved was the meaning of “configured to” as it applied to the multiplier,
 10 not the meaning of the term more broadly.
 11        Specifically, Samsung moved for summary judgment in that case on the sole
 12 ground that it did not infringe because its products did not practice the multiplier
 13 limitation. See, e.g., Ex. 7 at i. (“It Is Undisputed That The PAC Phones Do Not
 14 Use a “Multiplier” to “Generate A Combined Signal” Unless An End-User Alters
 15 The Phones’ Default State And Customizes The PAC Functionality”); id. at 3
 16 (“However, in that default configuration, PAC adjusts the brightness of the screen
 17 without using a multiplier to generate a combined signal.”). While Polaris does not
 18 attach that Samsung’s motion, a redacted version retrieved from PACER is attached
 19 hereto as Exhibit 7.
 20        The Samsung court made its ruling on the meaning of “configured to” in
 21 response to the specific dispute as to the multiplier as raised by Samsung’s motion ,
 22 as the Order confirms.       Polaris Ex. C at 3 (“The Court… determined that
 23 [Samsung’s] motion and Polaris’s related motion (Dkt. 196) raised an actual dispute
 24 as scope [sic] of the term ‘configured to.’”). Thus the Samsung court made its sua
 25 sponte ruling—without, apparently, the benefit of any briefing or argument—during
 26 the summary judgment hearing, finding that “configured to” included software
 27
 28

                                             -10-                   Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 15 of 29 Page ID
                                 #:6374



  1 implementations as to the multiplier.3 Polaris’s attempt to extend that ruling to
  2 other claim limitations is an overreach.
  3         Finally, the cases cited by Polaris support VIZIO’s position here. Polaris
  4 cites SIPCO, LLC, v. ABB, Inc., 2012 WL 3112302, at *5 (E.D. Tex. July 30, 2012),
  5 where the court adopted a similar construction that included software
  6 implementations for “configured to.” But the claim in SIPCO was for “a computer
  7 configured to execute at least one computer program.” “[C]onfigured to,” in the
  8 context of that claim, expressly had to include software embodiments (“at least one
  9 computer program”). Id.. The claim here presents the opposite situation: it is for a
 10 “brightness control circuit,” with no discussion of a “computer configured to
 11 execute at least one computer program” and—other than the multiplier—no
 12 indication in the specification that any other element of the claim can be
 13 implemented in software.
 14         Similarly, Polaris cites Radware Ltd. v. A10 Networks, Inc., 2014 WL
 15 1572644, at *12-*13 (N.D. Cal. Apr. 18, 2014). Polaris notes that, like the SIPCO
 16 case, the court was construing “configured to” “in the context of software claims.”
 17 Br. at 10; id., at *1, *12 (claims for “managing a computer network,” where the
 18 “network controller is further configured to translate a source IP address of the
 19 server”).    Yet, consistent with VIZIO’s position here, the Radware Court
 20 specifically noted that “configured to” is generally not dependent on technology and
 21 is a patent term of art, and thus found—“in the context of [the] software claims”
 22 presented there—that “configured to” meant “programmed to [perform certain
 23 functions].” Id., at *12. Here, claim 1 is distinctly not directed to software—it is to
 24
 25     3
           Polaris has refused to produce documents from the Samsung case to VIZIO,
 26 despite Samsung’s willingness to participate in redacting those documents and
    producing them to VIZIO. VIZIO has moved to compel the production of that
 27 information. See Dkt. 127.
 28

                                               -11-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 16 of 29 Page ID
                                 #:6375



  1 a “brightness control circuit”—and the only disclosures in the specification relevant
  2 to software relate only to the multiplier, and specifically teach that the other
  3 components are not implemented in software.
  4         Polaris has cited no evidence in support of a definition of “configured to” that
  5 would include software implementations for components other than the multiplier.
  6 In fact, as set forth above, adopting Polaris’s construction would directly conflict
  7 with the teachings of the patent that the other elements are not implemented in
  8 software and conflict with the use of “configured to” as a patent term of art. The
  9 Court should reject Polaris’s attempt to broaden the scope of the asserted claims
 10 through a back-door construction of “configured to.”
 11         C.     Polaris Ignores All Evidence Contrary to Its “Dark Level Bias”
                   Construction
 12
                 VIZIO’s Construction                       Polaris’s Construction
 13
                       Indefinite                         Plain and ordinary meaning
 14
 15         Polaris’s brief fails to address the actual problem that it faces: the
 16 specification describes “dark level bias” as component in some instances and a value
                       4          5
 17 in other instances. Br. at 12. A claim element directed to a component differs
 18 from one directed to a value in terms of its scope; yet nothing in the intrinsic
 19 evidence provides guidance on which is required for the claims.
 20
 21
        4
           For the reasons set forth in Section III.B, Polaris’s contention that the patent
 22
    discloses any implementations of the “dark level bias” term in software is incorrect.
 23 The evidence it cites for that proposition in its brief all relates to the multiplier. See
    Br. at 12; Section III.B above.
 24
       5
             In this section, VIZIO responds to Polaris’s arguments regarding the
 25 indefiniteness of the “dark level bias” term, which Polaris directed to the use
 26 generally in the independent claims. VIZIO articulated in its Opening Brief separate
    grounds on which the dependent claims are indefinite apart from the independent
 27 claims and continues to assert those grounds here.
 28

                                                -12-                  Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 17 of 29 Page ID
                                 #:6376



  1         Polaris fails to discuss or engage anywhere with the substantial evidence in
  2 the claims, specification, and prosecution history characterizing the “dark level bias”
  3 as a component of the claimed circuit, not a “value.” The entirety of evidence of
  4 both characterizations of the term is laid out in detail in VIZIO’s Opening Brief (see
  5 VIZIO Br. at 11-14) and was cited by VIZIO in the Joint Claim Construction
  6 Statement. Polaris simply ignores this evidence in its discussion of the ’117 patent,
  7 despite previously having litigated the patent to the edge of trial. There is no
  8 question Polaris is aware of the contrary evidence. It just chose to ignore it in
  9 arguing its position here.
 10         First, Polaris ignores that Claim 1 is an apparatus claim directed to a
 11 “brightness control circuit” comprising four components—a first input, a light
 12 sensor, a multiplier, and a dark level bias. Ex. 1, cl. 1; Ex. 5 (Katona Decl.) at ¶ 43.
 13 As one of the elements comprising the claimed apparatus (i.e., the “brightness
 14 control circuit”), the “dark level bias” must recite a structure of the apparatus.
 15 Polaris’s construction (a “value”), however, recites no structure at all, and ignores
 16 this fundamental fact about the claim language.
 17         Second, portions of the specification and prosecution history both
 18 characterize the “dark level bias” as a circuit component, not a value. For instance:
 19          The specification describes the “dark level bias circuit [as] maintain[ing]
 20            the brightness control signal above a predetermined level….” Ex. 1 at
 21            2:54-61 (emphasis added).
 22          The applicant referred to a dark level bias “circuit” during prosecution
 23            when referring to the claim limitation in question and distinguishing the
 24            prior art: “Thus, in an embodiment, the dark level bias circuit ensures a
 25            predefined (or minimum) brightness in total ambient darkness, which is
 26            not a boost factor” as taught in the prior art. Ex. 2 at POLARIS_0000435
 27            (emphasis added).
 28

                                               -13-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 18 of 29 Page ID
                                 #:6377



  1 Polaris’s brief is utterly silent as to this evidence, and nowhere provides any
  2 explanation with how it can be reconciled with the evidence characterizing the “dark
  3 level bias” as a value. This glaring omission is telling: knowing that the intrinsic
  4 evidence characterizes the “dark level bias” term in conflicting ways, Polaris simply
  5 chose not to address it.
  6        The ’117 patent provides no way to harmonize the evidence that Polaris relies
  7 on with the evidence it strenuously ignores: it is fundamentally ambiguous. Where
  8 a patent describes a claim element in ways that are “materially inconsistent . . . a
  9 person of ordinary skill in the art would not be reasonably certain as to which of the
 10 patentee’s two inconsistent definitions…” is used in the claims. Infinite Computer
 11 Prod., Inc. v. Oki Data Americas, Inc., 2019 WL 2422597, at *5 (D. Del. June 10,
 12 2019); see also Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335, 1341 (Fed.
 13 Cir. 2015) (holding claim term indefinite where patentee used inconsistent
 14 characterizations in prosecution).
 15        For instance, Polaris relies heavily on Figures 1 and 2 in the patent to argue
 16 that these material inconsistencies do not render the “dark level bias” term indefinite
 17 because the only proper interpretation is that the “dark level bias” is a value. But
 18 these Figures illustrate the material inconsistencies of the patent. As an example,
 19 Figure 1 is reproduced below:
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -14-                   Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 19 of 29 Page ID
                                 #:6378



  1 Polaris states that because Figure 1 “show[s] that the ‘dark level bias’ can be scaled
  2 by scalar circuit K1 . . . it is a value that can be scaled.” Br. at 14. But Polaris
  3 ignores that that Figure 1 also shows, to borrow its interpretation, that the “light
  4 sensor” can be scaled by a second scalar circuit—(K2). Yet the light sensor is
  5 unambiguously a hardware component of the apparatus.
  6         Of course, Polaris recognizes that the proper interpretation is that Figure 1
  7 shows the light sensor component providing an output that is scaled by K2. As
  8 Polaris says, “In Figure 1, the dark level bias is added to the scaled sensing signal
  9 from the ambient light sensor.” Br. at 3. But, while Polaris recognizes in Figure 1
 10 that the signal scaled by K2 is an output from a component – the light sensor – it
 11 insists that the signal scaled by K1 is the dark level bias itself, and not an output
 12 from a dark level bias component, as it is with the light sensor.
 13         Figure 1 demonstrates the irresolvable ambiguity on this point. It puts the
 14 “light sensor” and “dark level bias” elements on the same level (as does claim 1)
 15 and refers to them in the same way (as does claim 1), indicating—if read consistent
 16 with how “light sensor” is used in Figure 1—that there is a component called the
 17 “dark level bias,” which generates an (unnamed) signal that is scaled by the scalar
 18 circuit.6
 19         VIZIO’s straightforward contention is thus that the evidence in the claims and
 20 specification should be considered as a whole—not ignored in part, as Polaris does.
 21 When it is considered, it is evident that the patent characterizes “dark level bias” in
 22 two materially inconsistent ways—as both a component and a value—rendering the
 23 claims indefinite.
 24
 25
 26     6
           The description of Figure 1 in the patent does refer to “a sum of a dark level
    bias… and a light sensor output,” thus also characterizing the “dark level bias” not
 27 as a component, but as a value. Ex. 1 at 4:45-61.
 28

                                               -15-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 20 of 29 Page ID
                                 #:6379



  1           Polaris’s reliance on a declaration from the Samsung case from Dr. Phil
  2 Hobbs—who is not VIZIO’s expert witness on the ’117 patent in this case despite
  3 Polaris’s suggestion7—has no effect on this analysis. In Samsung, the parties did
  4 not dispute definiteness, and the Court was not asked to address it. Polaris Ex. D at
  5 2.       Instead, in Samsung, the parties agreed that “dark level bias” should be
  6 considered a value (a strategic litigation decision made by Samsung) but contested
  7 whether the value had to be “predetermined.” Specifically, Samsung argued that the
  8 “dark level bias” had to be “predetermined”—i.e., fixed at one value ahead of
  9 time—a position which it presumably took in support of a non-infringement
 10 argument relating to its products (despite Samsung’s approval and willingness to
 11 participate in redaction, Polaris has refused to produce relevant Samsung materials
 12 to VIZIO that would clarify the parties’ positions there (see Dkt. 127)). Dr. Hobbs’s
 13 testimony was provided in support of that position, not in response to a challenge to
 14 definiteness.
 15           Despite the fact Samsung chose to present no indefiniteness position and thus
 16 the dispute was not presented in that case, Polaris states throughout its brief that this
 17 is “strong evidence that ‘dark level bias’ is definite.” Br. at 17. Polaris, however,
 18 cites no law in support of this proposition; that is because there is none—it is
 19 extrinsic evidence. A party often does not present particular litigation defenses for
 20 strategic reasons or adopts a portion of another party’s construction where it
 21 supports a non-infringement position—as it appears Samsung tried to do in its
 22 litigation with Polaris. This is not reliable evidence of the meaning of the term.
 23
 24
 25      7
           VIZIO hired Dr. Hobbs to do teardowns of its televisions as to the ’087 and
 26 ’331 patents and provide a declaration summarizing the teardowns, not to opine on
    the ’117 patent. Dr. Thomas Katona is the only expert VIZIO has ever disclosed for
 27 that purpose.
 28

                                                -16-                  Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 21 of 29 Page ID
                                 #:6380



  1               1.     Alternatively, to the Extent the “Dark Level Bias” Term in
                         Claim 1 is a Value, It is Indefinite Because There Is No
  2                      Recited Structure for Performing the Claimed Function
  3         While the Court should not adopt Polaris’s construction, Polaris does not
  4 address the fact that, assuming Polaris’s construction is correct—which, for the
  5 reasons set forth above, it is not—Polaris’s construction renders the claim indefinite.
  6 Specifically, claim 1 is an apparatus claim directed to a “brightness control circuit”
  7 comprising four components—a first input, a light sensor, a multiplier, and a dark
  8 level bias. Polaris would have the Court re-write claim 1 as follows:
  9            1. A brightness control circuit with selective ambient light
            correction comprising:
 10
               a first input configured to receive a user signal indicative of a user
 11
                 selectable brightness setting;
 12            a light sensor configured to sense ambient light and to output a
 13              sensing signal indicative of the ambient light level;
 14            a multiplier configured to selectively generate a combined signal
                 based on both the user signal and the sensing signal; and
 15            a dark level bias a value configured to adjust the combined signal
 16              to generate a brightness control signal that is used to control a
                 brightness level of a visible display such that the brightness
 17
                 control signal is maintained above a predetermined level when
 18              the ambient light level decreases to approximately zero.
 19 Polaris proposes to replace the fourth element of the claimed brightness control
 20 circuit—which, as one of the elements comprising the claimed apparatus (i.e., the
 21 “brightness control circuit”), must recite a structure of the apparatus—with a term
 22 (“value”) that recites no structure at all.
 23         Thus, as set out at length in VIZIO’s Opening Brief, because “[t]here is no
 24 recited structure in [claim 1] that arguably provides that [value] . . . the functional
 25 language [of claim 1] is not tied to the capability of any associated structures” and is
 26 indefinite under the Federal Circuit’s case law requiring that an apparatus claim
 27 consist of structural elements. Power Integrations, Inc. v. ON Semiconductor Corp.,
 28 2018 WL 5603631, at *17 (N.D. Cal. Oct. 26, 2018). By reducing the “dark level

                                               -17-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 22 of 29 Page ID
                                 #:6381



  1 bias” to a value, Polaris is “[c]laiming a result without reciting what materials
  2 produce that result” which is “the epitome of an indefinite claim.” Forest Labs.,
  3 Inc. v. Teva Pharm. USA, Inc., 716 Fed. Appx. 987, 996 (Fed. Cir. 2017) (Lourie J.,
  4 concurring). Thus, Polaris’s construction, if adopted, renders the claim indefinite.
  5               2.    Alternatively, to the Extent the “Dark Level Bias” Term in
                        Claim 1 is a Circuit Component, It Is Indefinite Because
  6                     Claim 1 Would Conflict with Its Dependents
  7         Furthermore, even if person of ordinary skill in the art could conclusively
  8 resolve the conflicting evidence and determine that the “dark level bias” term is a
  9 component of the “brightness control circuit” of claim 1 (not a signal or value), then
 10 it is indefinite under the law because claim 1 conflicts with the characterization of
 11 “dark level bias” in dependent claims 2, 4, and 5. Dependent claims 2, 4, and 5
 12 require “providing” the “dark level bias” to the multiplier or “adding” the “dark
 13 level bias,” a characterization that is not consistent with characterizing the “dark
 14 level bias” as a component. Ex. 5 (Katona Decl.) at ¶ 44. A component cannot be
 15 sensibly said to be provided to another component or added to a signal. Id. Instead,
 16 a person of ordinary skill in the art would understand that the language of the
 17 dependent claims is consistent with characterizing the “dark level bias” as a value,
 18 which would commonly be “provided” to another component or “added” to another
 19 signal. Id. An independent claim that conflicts with its dependents in this manner is
 20 invalid as indefinite.8 See, e.g., Loyalty Conversion Systems Corp. v. American
 21 Airlines, Inc., 2014 WL 4352489, at *5 (E.D. Tex. Sept. 2, 2014); MONKEYmedia,
 22 Inc. v. Apple, Inc., 2015 WL 4758489, at *11-13 (W.D. Tex. Aug. 11, 2015)
 23
 24
        8
            Claim 15 presents a similar issue if “dark level bias” is read to be a
 25 component, as dependent claims 17 and 18 recite “wherein the dark level bias is
 26 added to the sense signal before selective multiplication” and “wherein the dark
    level bias is added to the combined signal after selective multiplication.” Ex. 1 at
 27 cls. 17 & 18. See Section II.C.1.
 28

                                              -18-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 23 of 29 Page ID
                                 #:6382



  1 (conflict between independent and dependent claims, among other issues, rendered
  2 claims “nonsensical” and “incoherent” and resulted in a claim that was
  3 “fundamentally inconsistent” such that it was indefinite).
  4          Thus, if “dark level bias” is read to be a component of the “brightness control
  5 circuit” of claim 1, a person of ordinary skill in the art could not ignore the its
  6 characterization as a value or signal in the dependent claims. A person of ordinary
  7 skill in the art would be left to “guess at its meaning”—rendering its scope less than
  8 reasonably certain. Loyalty Conversion, 2014 WL 4352489, at *5.
  9          D.     Claims 1, 15: Polaris Identifies No Intrinsic Evidence Providing
                    Guidance On the Meaning of “Approximately Zero,” Because
 10                 There Is None
 11               VIZIO’s Construction                      Polaris’s Construction
 12                     Indefinite                        Plain and ordinary meaning
 13
             In order to determine whether an accused device meets this claim limitation—
 14
      that is, whether a display maintains a predetermined brightness level “when the
 15
      ambient light level decreases to approximately zero”—a person of ordinary skill in
 16
      the art would have to first know when “the ambient light level decreases to
 17
      approximately zero.”9 That is fundamental to this claim limitation (which was
 18
      added to distinguish over prior art):       the brightness control signal must be
 19
      maintained above a “predetermined level” under a specific condition—“when the
 20
      ambient light level decreases to approximately zero.”
 21
             For instance, as the ambient light around an accused television’s display
 22
 23
 24      9
           While Polaris goes on at length regarding the definiteness of “predetermined
    level,” VIZIO explained during the meet and confer process that it intended to focus
 25 its argument on the “approximately zero” portion of this claim term and the fact
 26 that, absent knowing what value was “approximately zero,” it was impossible to
    know if the a display’s brightness is maintained above a “predetermined level” at
 27 when the ambient light decreases to that level. Reply Summers Decl. at ¶ 4.
 28

                                               -19-                   Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 24 of 29 Page ID
                                 #:6383



  1 decreases from a starting point of 400 lux towards what the patent refers to as “total
  2 ambient darkness,” and an accused television begins steadily maintaining its
  3 brightness “above a predetermined level” when the ambient light around the display
  4 reaches only 20 lux, is 20 lux “approximately zero” in a way that the television
  5 would infringe the claim?            What if the accused television begins steadily
  6 maintaining its brightness at an ambient light level of 10 lux? What about 5 lux?
  7 What about 1 lux? Without any guidance at all, it is impossible to know the scope
  8 of the asserted claims with reasonable certainty. See VIZIO Br. at 23-25; Ex. 5
  9 (Katona Decl.) at ¶¶ 57-61.
 10        Polaris cites to no intrinsic evidence that provides guidance on the meaning of
 11 the “approximately zero” term, because there is none. Specifically, the specification
 12 gives no guidance at all on how to determine what ambient light level is
 13 “approximately zero”—indeed, the specification provides an example of “total
 14 ambient darkness,” i.e., at 0 lux.
 15        This is critical: when a patent gives guidance only as to an absolute—such as
 16 “total ambient darkness”—but no guidance as to a term of degree (such as
 17 “approximately”), that claim term is indefinite. See Berkheimer v. HP Inc., 881
 18 F.3d 1360, 1364 (Fed. Cir. 2018) (where claim recited “minimal” redundancy but
 19 gave only examples of no redundancy, holding indefinite). For instance, where a
 20 claim recites “substantially equal” depths, but the specification gives guidance only
 21 as to “equal” depths, courts have found the claim indefinite.                Geodynamics,
 22 Incorporated v. Dynaenergetics US, Inc., 2016 WL 6217181, at *15-16 (E.D. Tex.
 23 Oct. 25, 2016); see also VIZIO Br. at 25 (discussing same).
 24        This is the situation here: the patent gives only examples of maintaining the
 25 brightness of a display above a predetermined level when the absolute (“total
 26 ambient darkness”—i.e., 0 lux) is reached, not when ambient light levels reach
 27 “approximately zero.” For instance, Figure 3 illustrates the change in a display’s
 28 brightness (the “brightness control signal voltage” along the y-axis) as a function of

                                                -20-                  Case No. 8:18-cv-01571-JVS-DFM
                                                  VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 25 of 29 Page ID
                                 #:6384



  1 the ambient light levels (along the x-axis) at various settings. Each line shows how
  2 the display’s brightness reacts to decreases in the ambient light level:
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12                                         Figure 3
 13
 14
 15
 16
 17
                                             Detail
 18
 19 Notably, the display’s brightness (for each setting) decreases linearly as it
 20 approaches 0 lux.       The brightness does not flatten out (i.e., maintain a
 21 “predetermined level”) as the ambient light level decreases to 99 lux or 9 lux, or
 22 even 0.9 lux. Instead, the display’s brightness as depicted in each example in Figure
 23 3 is maintained “above a predetermined level” only when exactly 0 lux is reached—
 24 not when “approximately zero” is reached (whatever that may be). In short, the
 25 specification provides no guidance on how to determine when the ambient light
 26 level is “approximately zero” from Figure 3 or anywhere else; it only provides
 27 guidance as to what constitutes the absolute—“total ambient darkness” (0 lux). Ex.
 28 5(Katona Decl.) at ¶ 59.

                                               -21-                  Case No. 8:18-cv-01571-JVS-DFM
                                                 VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 26 of 29 Page ID
                                 #:6385



  1        The extrinsic evidence also provides no guidance. There is no standard in the
  2 art for what “approximately zero” ambient light is in the context of “selective
  3 ambient light correction” in a display. As Dr. Katona, VIZIO’s expert explained:
  4        I note that I am aware of no external standards or criteria in place now
           or at the time of the alleged invention for determining what constitutes
  5
           ‘approximately zero’ in the context of the ’117 claims. There were
  6        (and are) no commonly accepted standards for ‘approximately zero’ in
           the context of the alleged invention that a person of ordinary skill
  7
           would have been aware of at the time of the invention, and the
  8        intrinsic evidence does not reference any standards.
  9 Id. at ¶¶ 58-59.
 10         Despite the absence of any intrinsic or extrinsic evidence, however,
 11 throughout its brief, Polaris proposes a number of different definitions for
 12 “approximately zero” in the claims, including:
 13          “approximately zero (i.e. total ambient darkness)” (id. at 23) or “when
 14              the sensing signal from the light sensor is zero (e.g. in complete
 15              darkness when the ambient light is approximately zero”) (Br. at 3, 5);
 16            “when the ambient light level is very low (i.e. ‘approximately zero’)”
 17              (id. at 12);
 18            “an absence of any appreciable ambient light (i.e. total ambient
 19              darkness)” (Dkt. 106-1 (Balakrishnan Decl.) at ¶ 43.
 20 That Polaris repeats these unsupported definitions throughout highlights the lack of
 21 any reasonable certainty in the patent. These definitions are neither consistent
 22 (“total ambient darkness” vs. an ambient light level that is “very low” vs. “an
 23 absence of any appreciable ambient light”) nor are they supported by any intrinsic
 24 evidence in the patent. They serve only to demonstrate the lack of an objective
 25 boundary to the claim’s scope.
 26        Polaris’s citation to conclusory expert testimony and cases construing
 27 “approximately” in other contexts (where the intrinsic evidence does give the
 28 necessary guidance) are inapposite. First, the Federal Circuit has instructed that

                                              -22-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 27 of 29 Page ID
                                 #:6386



  1 conclusory expert testimony should be rejected during claim construction.               See
  2 Polygroup Limited MCO v. Willis Electric Company, Ltd, 758 Fed. Appx. 943, 949
  3 (Fed. Cir. 2019) (nonprecedential) (finding error in reliance on conclusory testimony
  4 from the patentee’s technical expert because “‘conclusory, unsupported assertions
  5 by experts as to the definition of a claim term’ are not useful during claim
  6 construction”) (quoting Phillips, 415 F.3d at 1318). Here, Dr. Balakrishnan cites to
  7 nothing in the intrinsic evidence or elsewhere supporting his bald assertion that
  8 “[o]ne of skill in the art would understand the phrase ‘when the ambient light level
  9 decreases to approximately zero’ in the claims of the ’117 patent to cover the
 10 condition where there is an absence of any appreciable ambient light (i.e., total
 11 ambient darkness).” He gives no guidance as to what “appreciable ambient light”
 12 should mean in this context, nor does he cite any support for his conclusion.
 13          Moreover, Dr. Balakrishnan’s conclusory statement that “‘approximately
 14 zero’ accounts for the practical measurement or rounding errors present in ambient
 15 light sensors” makes no sense and appears to merely parrot the language of a case
 16 that Polaris cites in an attempt to bring his opinion in line with that case. Dr.
 17 Balakrishnan does not explain how knowledge of “the practical measurement or
 18 rounding errors present in ambient light sensors” would provide a person of ordinary
 19 skill in the art the ability to distinguish between “approximately zero” ambient light
 20 levels and “very low” ambient light levels—or any other light level at all.10 In other
 21 words, to the extent Dr. Balakrishnan is suggesting that “approximately zero” means
 22 “total ambient darkness” give-or-take “practical measurement or rounding errors,”
 23 he gives no guidance for what would constitute an “error” such that a person of
 24 ordinary skill in the art would recognize, with reasonable certainty, an ambient light
 25
        10
 26        This is not surprising, as Dr. Balankrishnan has no disclosed experience
    whatsoever working with ambient light sensors or lighting in general. He is a
 27 computer scientist.
 28

                                              -23-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 28 of 29 Page ID
                                 #:6387



  1 level that is “approximately zero.” That is because within such field, there is no
  2 such recognized standard, and ambient light sensors have a wide array of potential
  3 sensitivities depending on their implementation. Ex. 5 (Katona Decl.) at ¶¶ 58-59.
  4        The cases that Polaris relies on also further confirm that “approximately zero”
  5 renders the claims indefinite. For instance, Polaris cites Max Blu Technologies, LLC
  6 v. Cinedigm Corp., 2016 WL 3688801, at *30 (E.D. Tex. July 12, 2016). Much like
  7 Polaris here, the plaintiff in Max Blu argued that the Federal Circuit has specifically
  8 held that “the word ‘approximately’ is not indefinite.” Id. The court rejected that
  9 contention, finding based on its review of Federal Circuit’s decisions that “[t]he
 10 term ‘approximately’ is not inherently definite or indefinite.” Id. Rather, the court
 11 explained that the Federal Circuit has instructed that “[w]hen such a word of
 12 approximation is used, the parameter’s ‘range must be interpreted in its
 13 technological and stylistic context.’”     Id. (citing Ortho-McNeil Pharm., Inc. v.
 14 Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326 (Fed. Cir. 2007)). “Thus, the
 15 range ‘depends upon the technological facts of the particular case.’” Id. (same).
 16 “However, when ‘nothing in the specification, prosecution history, or prior art
 17 provides any indication as to what range . . . is covered,’ the claim is indefinite.”
 18 Id. (citing Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1218 (Fed. Cir.
 19 1991)).
 20        That is the case here. There is nothing in the intrinsic evidence—and Polaris
 21 provides no other guidance—for what range above absolute zero ambient light (i.e.
 22 “total ambient darkness”) is covered. The context of the claims, specification, and
 23 prosecution history provides no such guidance; neither does Polaris’s expert. That
 24 is because, as confirmed by VIZIO’s expert, there is no standard in the art for what
 25 would constitute a range of “approximately zero” above absolutely zero ambient
 26 light. Yet the ’117 applicant expressly chose to claim maintaining the display’s
 27 brightness not in “total ambient darkness” but in “approximately zero” ambient
 28 light, rendering the claim indefinite. A review of the remaining cases relied on by

                                              -24-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
Case 8:18-cv-01571-JVS-DFM Document 139 Filed 10/03/19 Page 29 of 29 Page ID
                                 #:6388



  1 Polaris shows, similarly, that courts review the intrinsic evidence to determine if it
  2 would demonstrate to a person of ordinary skill in the art that there are “objective
  3 boundaries” to satisfy the definiteness standard for a term of degree. See Interval
  4 Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370-71 (Fed. Cir. 2014); GE Lighting
  5 Sols., LLC v. Lights of Am., Inc., 663 Fed. Appx. 938, 940 (Fed. Cir. 2016) (finding
  6 “elongated” indefinite because, where term of degree is used, the patent must
  7 provide some standard for measuring that degree such that the claim language
  8 provides enough certainty to one of skill in the art when read in the context of the
  9 invention.”). Here, Polaris does not cite to a single scrap of intrinsic evidence in
 10 support of its position, and its expert testimony is conclusory and unsupported. The
 11 Court should find the “approximately zero” renders the claims indefinite.
 12 IV.    CONCLUSION
 13        For the foregoing reasons, VIZIO requests that the Court adopt VIZIO’s
 14 proposals for the nine terms at issue from the ’117 patent.
 15 DATED: October 3, 2019              Respectfully submitted,
 16
 17
 18                                      By/s/ Zachariah Summers
 19                                        Zachariah Summers

 20                                         Attorney for Defendants
 21                                         VIZIO, Inc.

 22
 23
 24
 25
 26
 27
 28

                                              -25-                  Case No. 8:18-cv-01571-JVS-DFM
                                                VIZIO, INC.’S REPLY CLAIM CONSTRUCTION BRIEF
